Citation Nr: 1746495	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  11-04 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to educational assistance under Chapter 30, Title 38, United States Code (Montgomery GI Bill).


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army.  The current record indicates her service was from November 1978 to December 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


The Veteran's claim was last remanded in March 2014 for additional development, which will be further addressed below. 

The issue of entitlement to service connection for an acquired psychiatric disorder has been raised by the record in a December 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on her part.


REMAND

First, the Board's previous March 2014 remand instructed the Agency of Original Jurisdiction (AOJ) to obtain a copy of the July 10, 2010 administrative decision.  In December 2014, a phone call was made to the Veteran noting that the decision was not available and reading her the contents of a standard Chapter 30 Montgomery GI Bill denial letter; however, there is no indication of the process used to search for this file, and while the phone call described generally why the Regional Office will deny a Veteran's Chapter 30 claim, it did not necessarily describe her specific case as the administrative decision would have.  Upon remand, another attempt to obtain the July 2010 administrative decision must be made, and if it is not available, this should be documented in a memorandum in the claims file, and notification must be sent in writing to the Veteran.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The March 2014 remand further instructed the AOJ to obtain all of the Veteran's service personnel records because, although the educational file contains some documents from the Veteran's service personnel records, these records are not complete and do not include her DD Form 214, and the decision in the instant claim turns upon whether there is evidence that the Veteran had service during a period of time that would qualify for educational benefits or that she qualifies for the benefits on another basis.  See 38 U.S.C.A. Chapter 30 (West 2014).  In October 2014, there was response from the Department of Defense requesting verification of the Veteran's social security number, and noting that there is no military service record listed under her number.  The Board again finds that an adequate attempt to obtain the Veteran's outstanding personnel records has not been made, and that the Veteran was not properly notified of the unavailability of her records.  See Stegall, supra. 

Finally, no supplemental statement of the case was issued before the claim was returned to the Board.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate a copy of the July 10, 2010 administrative decision denying educational assistance benefits with the electronic claims file.  If this decision is not available, it should be documented in a memorandum in the electronic claims file including the steps undertaken, and the Veteran should be informed of the unavailability of the decision in accordance with 38 C.F.R. § 3.159(e).

2.  Submit a new request for the Veteran's service personnel records to the appropriate repository, and associate a copy of the Veteran's complete service personnel records, to include a copy of the DD 214(s), with the electronic claims file.

If these records are not available, it should be documented in a memorandum in the electronic claims file including the steps undertaken, and the Veteran should be informed of the unavailability of the records in accordance with 38 C.F.R. § 3.159(e).

3.  Thereafter, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




